                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     ARTHUR C. HAMILTON,                                 Case No. 19-cv-03722-BLF
                                   8                    Plaintiff,
                                                                                             ORDER DENYING MOTION FOR
                                   9              v.                                         RELIEF FROM JUDGMENT AND
                                                                                             PERMISSION TO REOPEN CASE
                                  10     JP MORGAN CHASE BANK, N. A., et al.,
                                                                                             [RE: ECF 18]
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                              Before the Court is pro se Plaintiff, Arthur Hamilton’s Motion for Relief from Judgment and
                                  13
                                       Permission to Reopen Case. Motion, ECF 18. The Court construes Plaintiff’s motion as being filed
                                  14
                                       pursuant to Federal Rule of Civil Procedure 60(b)(6) and hereby DENIES Plaintiff’s motion.
                                  15
                                                 I.    BACKGROUND
                                  16
                                              Plaintiff filed the instant action on June 26, 2019, accusing Defendants JP Morgan Chase
                                  17
                                       Bank, N.A., Old Republic Default Management Services, and Shirley Franklin of fraudulently
                                  18
                                       evicting Plaintiff from his home and taking possession of the property, all while making it look like
                                  19
                                       “a simple trustee’s sale.” Compl. at 4, ECF 1. The complaint asserted four causes of action: (1)
                                  20
                                       “Fraudulent Use of the Process”; (2) “Fraudulent Transfer, Fraudulent Conversion, and Violation
                                  21
                                       of Antifraud Rule: 10b-5”; (3) “Fraudulent Alienation, Fraudulent Inducement”; and (4) “Intentional
                                  22
                                       Infliction of Emotional Distress.” See id. at 7–8.
                                  23
                                              On July 15, 2019, the Court, pursuant to 28 U.S.C. § 1915(e), dismissed Plaintiff’s complaint
                                  24
                                       with prejudice because Plaintiff’s claims were barred by res judicata. ECF 16. Plaintiff had
                                  25
                                       previously filed a separate action in this district involving the same parties, the same alleged facts,
                                  26
                                       and the same causes of action—the only apparent difference being the signature date. Compare
                                  27
                                       generally Compl. at ECF 1 with ECF 1 in Hamilton v. JP Morgan Chase Bank, N.A., et al., Case
                                  28
                                   1   No. 5:18-cv-05164-BLF (“Hamilton I”). Plaintiff’s earlier-filed complaint was dismissed with

                                   2   prejudice on January 14, 2019. ECF 20 in Hamilton I.

                                   3          At the time the Court dismissed this case on July 15, 2019, none of the Defendants were

                                   4   served. One of the defendants, JP Morgan Chase Bank, N. A., was served over three weeks later,

                                   5   on August 9, 2019. See ECF 17. On September 19, 2019, Plaintiff filed the present motion to be

                                   6   relieved from judgment and for permission to reopen the case. Motion, ECF 18. The Court does

                                   7   not anticipate a response from any of the Defendants to Plaintiff’s motion because two of the

                                   8   defendants were never served and JP Morgan Chase Bank, N. A. was only served after the case was

                                   9   dismissed with prejudice and therefore, was not required to answer.

                                  10            II.   DISCUSSION

                                  11          Under Federal Rule of Civil Procedure 60(b), a court may relieve a party from a final

                                  12   judgment for six reasons upon a showing of “(1) mistake, surprise, or excusable neglect; (2) newly
Northern District of California
 United States District Court




                                  13   discovered evidence; (3) fraud; (4) a void judgment; (5) a satisfied or discharged judgment; or (6)

                                  14   ‘extraordinary circumstance’ which would justify relief.” Fuller v. M.G. Jewelry, 950 F.2d 1437,

                                  15   1442 (9th Cir. 1991); see also Fed. R. Civ. P. 60(b). Mere dissatisfaction with the Court’s order, or

                                  16   belief that the Court is wrong in its decision, are not grounds for relief under Rule 60(b). Beckway

                                  17   v. DeShong, No. C07-5072 TEH, 2012 WL 1355744, at *2 (N.D. Cal. Apr. 18, 2012) (citing

                                  18   Twentieth Century-Fox Film Corp. v. Dunnahoo, 637 F. 2d 1338, 1341 (9th Cir. 1981)).

                                  19          First, Plaintiff claims that “this case was prematurely closed due to [his] lack of

                                  20   understanding of proper rules and procedures.” Motion at 1. The Court construes this argument as

                                  21   one for mistake, surprise, or excusable neglect under Rule 60(b)(1) and holds that Plaintiff is not

                                  22   entitled to relief under this theory. Plaintiff’s complaint in this case was not dismissed due to a

                                  23   mistake, surprise, or excusable neglect on the part of Plaintiff—it was dismissed because it should

                                  24   have never been filed. “The doctrine of res judicata provides that ‘a final judgment on the merits

                                  25   bars further claims by parties or their privies based on the same cause of action.’” In re Schimmels,

                                  26   127 F.3d 875, 881 (9th Cir. 1997) (quoting Montana v. United States, 440 U.S. 147, 153–54 (1979)).

                                  27   Because Plaintiff had filed an identical complaint earlier, Plaintiff’s claims in this case were barred

                                  28   by res judicata at the time they were filed and “proper understanding of rules and procedures” would
                                                                                         2
                                   1   not have saved them from dismissal.

                                   2          Second, Plaintiff claims that a magistrate judge “extended his own grasp on this case with

                                   3   setting an inaccurate frame of reference” and complains that those “references were not vacated

                                   4   upon reassignment.” Motion at 1. The Court notes that this case was never assigned to a magistrate

                                   5   judge. The Court assumes that Plaintiff’s reference to a magistrate judge relates to his earlier-filed

                                   6   (and also dismissed) case and thus is entirely irrelevant to this action. See ECF 7 in Hamilton I. In

                                   7   any event, Hamilton I was dismissed because Plaintiff repeatedly refused to comply with the

                                   8   undersigned judge’s orders. ECF 20 in Hamilton I at 2.

                                   9          Finally, Plaintiff makes conclusory assertions such as “this was never a frivolous case” and

                                  10   “delays and postponement have been defendant(s)’ only defense against irreconcilable facts.”

                                  11   Motion at 1. Such statements do not present any newly-discovered facts or evidence that would

                                  12   save Plaintiff’s claims under Rule 60(b).
Northern District of California
 United States District Court




                                  13          In sum, none of the Rule 60(b) reasons are present here. Plaintiff has not pointed to any

                                  14   extraordinary circumstances to justify relief. Plaintiff’s complaint was never a valid one because

                                  15   his claims were always barred by res judicata.

                                  16          III.    CONCLUSION

                                  17          For the foregoing reasons, Plaintiff’s Motion for Relief from Judgment and Permission to

                                  18   Reopen Case is DENIED.

                                  19

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: September 24, 2019

                                  23                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                         3
